Title: From Thomas Jefferson to James Wood, [14 September 1780]
From: Jefferson, Thomas
To: Wood, James



[Richmond 14 September 1780]

Mr. Tate informs me you are now in condition to pay up the arrearages of animal food due the convention troops, but that he  supposed they would not receive them. If you be really in such condition I should be glad to have the arrearages tendered, and if refused a proper certificate of the fact, that I may transmit it to General Washington and prevent any disagreable consequences from the representations already forwarded to him.
